Nationwide Life Insurance Company: ·Nationwide VLI Separate Account - 4 Prospectus supplement dated May 1, 2010 to Prospectus dated May 1, 2008 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. Effective May 1, 2010, the following underlying mutual funds are available as investment options under your policy: · Janus Aspen Series – Global Technology Portfolio: Service II Shares · T. Rowe Price Equity Series, Inc. – T. Rowe Price Health Sciences Portfolio: Class II · Franklin Templeton Variable Insurance Products Trust – Templeton Global Bond Securities Fund: Class 3 2.Effective May 1, 2010, the "Appendix A" is amended to include the following: Janus Aspen Series - Global Technology Portfolio: Service II Shares Investment Adviser:Janus Capital Management LLC Investment Objective:Long-term growth of capital. T.
